 

Exhibit 10.4

 

EXECUTION VERSION

 

TERMINATION LETTER

 

June 3, 2016

 

BDCA 2L Funding I, LLC

450 Park Avenue, 14th Floor

New York, NY 10022

Attention: General Counsel

Facsimile No.: (646) 861-7804

 

Ladies and Gentlemen:

 

We have been requested to provide this letter setting forth the amount
necessary, as of June 3, 2016 (the “Payoff Date”), to pay all Obligations of the
Borrower under that certain Loan Financing and Servicing Agreement dated as of
February 21, 2014 (as amended, restated, supplemented and otherwise modified
from time to time, the “Loan Financing and Servicing Agreement”) among BDCA 2L
Funding I, LLC, as the borrower (the “Borrower”), Business Development
Corporation of America, as the equityholder and the servicer, the lenders from
time to time parties thereto (the “Lenders “), Deutsche Bank AG, New York
Branch, as the administrative agent (the “Administrative Agent”), the other
agents parties thereto and U.S. Bank National Association (“U.S. Bank “) as
collateral agent and collateral custodian. Capitalized terms used but not
otherwise defined herein shall have the respective meanings provided therefor in
the Loan Financing and Servicing Agreement.

 

1.          In accordance with the foregoing, Deutsche Bank AG, New York Branch
acknowledges that the Borrower has paid to Deutsche Bank AG, New York Branch, in
its capacity as a Committed Lender (the “Committed Lender”) under the Loan
Financing and Servicing Agreement, an amount equal to (a) $60,000,000.00, in
repayment of all outstanding principal owed to the Committed Lender under the
Loan Financing and Servicing Agreement as of the Payoff Date and (b) $10,307.42,
in repayment of outstanding interest and fees owed to the Committed Lender and
other Secured Parties under the Loan Financing and Servicing Agreement as of the
Payoff Date.

 

2.          Each of the Borrower, the Servicer and the Administrative Agent
hereby waives all conditions set forth in the Loan Financing and Servicing
Agreement and the other Transaction Documents in connection with the permanent
reduction of the Facility Amount in whole.

 

3.          Each Secured Party hereby acknowledges receipt of all amounts owing
to it under the Terminated Transaction Documents (as hereinafter defined), as
each is specified on Schedule I hereto. The parties hereto agree and acknowledge
that (i) all the security interests, liens and pledges in favor of the
Collateral Agent securing the above referenced Loans and Collateral under the
Transaction Documents are automatically released with no further action on the
part of the Borrower, (ii) all obligations of the Borrower in respect of the
Terminated Transaction Documents are deemed to be paid off, satisfied and
discharged in full, (iii) the Commitments are terminated and (iv) each of the
Loan Financing and Servicing Agreement, the Notes, the Sale and Contribution
Agreement and the Fee Letter (each a “Terminated Transaction Document” and
collectively, the “Terminated Transaction Documents”) is deemed terminated and
of no further force and effect, except for indemnification and other provisions
of the Terminated Transaction Documents which by their express terms survive the
termination of the Loan Financing and Servicing Agreement or such other
Terminated Transaction Document. For the avoidance of doubt, the parties hereto
agree that each of the Account Control Agreement, as amended, restated or
otherwise modified, and the Collateral Agent and Collateral Custodian Fee Letter
(to the extent such Collateral Agent and Collateral Custodian Fee Letter applies
to the services provided under the Account Control Agreement, as amended,
restated or otherwise modified) remains in effect.

 

 

 

 

4.          The Borrower hereby requests that the Collateral Custodian promptly
deliver to the Borrower any Collateral and Collateral Obligation Files held by
the Collateral Custodian. The foregoing shall be at the sole cost and expense of
the Borrower with no liability to the Collateral Custodian.

 

5.          The parties hereto acknowledge that the recipient hereof will rely
on this letter and the acknowledgments, certifications, confirmations and
agreements of the Secured Parties contained herein. The parties hereto authorize
the filing of termination statements on form UCC-3 or other security interest
terminations with respect to the Transaction Documents and we shall procure,
deliver or execute and deliver all further instruments and documents, and take
any other actions, which are reasonably required to evidence the consummation of
the payoff contemplated hereby.

 

6.          This letter may be executed by the parties hereto individually or in
any combination, in one or more counterparts, each of which shall be an original
and all of which shall constitute one and the same letter. Delivery of an
executed counterpart of a signature page to this letter agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this
letter.

 

7.          EACH OF THE BORROWER AND EACH SECURED PARTY HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

8.          This letter shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

9.          The Administrative Agent hereby authorizes and directs U.S. Bank, in
its capacity as Collateral Agent and as Custodian under the Loan Financing and
Servicing Agreement, to execute and perform this Termination Letter.

 

 -2- 

 

  

The instructions set forth above are irrevocable instructions which can only be
changed by an instruction signed by the parties hereto.

 

  Very truly yours,       DEUTSCHE BANK AG, NEW YORK BRANCH,   as Administrative
Agent and as a Committed Lender       By: /s/ KEITH ALLMAN     Name: KEITH
ALLMAN     Title: DIRECTOR       By: /s/ MARY CONNER     Name: MARY CONNER    
Title: Director       U.S. BANK NATIONAL ASSOCIATION,   as Collateral Agent and
as Collateral Custodian       By: /s/ Jeffrey B. Stone     Name: Jeffrey B.
Stone     Title: Vice President       BUSINESS DEVELOPMENT CORPORATION OF
AMERICA, as Equityholder and as Servicer       By: /s/ Corinne Pankovcin    
Name: Corinne Pankovcin     Title: Chief Financial Officer

 

[Signature Page to Termination Letter]

 





 

 

  

ACKNOWLEDGED AND AGREED
as of the date first set forth above:       BDCA 2L FUNDING I, LLC, as Borrower
        By: BUSINESS DEVELOPMENT
CORPORATION OF AMERICA, its sole member       By:   /s/ Corinne Pankovcin  
Name: Corinne Pankovcin   Title: Chief Financial Officer  

 

[Signature Page to Termination Letter]

 

  



 

 